Citation Nr: 0710921	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-21 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
of the right lower extremity, currently rated 20 percent 
disabling.

2.  Entitlement to service connection for varicose veins of 
the left lower extremity, claimed as secondary to varicose 
veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2002 and 
October 2002 by the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
respectively denied the veteran's claim for service 
connection for varicose veins of the left lower extremity 
(claimed as secondary to varicose veins of the right lower 
extremity), and granted an increased evaluation, from a 
noncompensable evaluation to a 20 percent evaluation, for 
varicose veins of the right lower extremity.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on his part.


REMAND

The veteran's claims folder shows that he had been scheduled 
to have a hearing before the Board, in which he would submit 
oral testimony and additional evidence in support of his 
claims.  Prior to the hearing date, the veteran submitted a 
timely cancellation of his Board hearing, accompanied by a 
request that he be scheduled for a hearing at the RO before a 
Decision Review Officer.  His request was received via 
correspondence that was sent by electronic facsimile to VA in 
December 2006.  Therefore, the case is remanded to the RO so 
that he may be scheduled for the requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule to the veteran for 
a hearing before a Decision Review 
Officer, pursuant to his request. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


